Citation Nr: 1440229	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  13-30 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an extension beyond July 31, 2012 for a temporary total rating for convalescence following a June 2011 total right knee replacement. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1945 to May 1947.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a July 2014 videoconference hearing before the undersigned Acting Veterans Law Judge.  A complete transcript of the hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and the Veterans Benefits Management System (VBMS) to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Although this matter is advanced on the docket, this claim regrettably must be remanded to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  In the August 2013 supplemental statement of the case (SSOC), the AOJ noted that it completed an electronic review of VA treatment records from the White River Junction, Vermont VA Medical and Regional Office Centers covering the period from June 9, 2011 through October 1, 2012.  However, the treatment records after June 22, 2011 are not of record in either paper or electronic forms.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, since the Board must review these records prior to adjudicating the claims on appeal, the AOJ must associate all evidence not currently in the claims file, including, but not limited to, the evidence referenced above.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records from the White River Junction, Vermont VA Health System from June 2011 to the present and associate with the claims file. 

2.  If, upon completion of the above action, the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	
(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



